Citation Nr: 0616669	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  02-17 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to August 8, 1988, for 
the grant of service connection and assignment of a 
100 percent rating for chronic undifferentiated 
schizophrenia, including the issue of clear and unmistakable 
error in an October 1994 rating decision.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied the 
benefit sought on appeal.  The veteran perfected an appeal of 
that decision.


FINDINGS OF FACT

1.  In an October 1986 decision the Board denied entitlement 
to service connection for an acquired psychiatric disorder.  
The veteran was notified of that decision, and it is final.

2.  The veteran again claimed entitlement to service 
connection for a psychiatric disorder in July 1987, but that 
claim was abandoned when the veteran failed to submit 
evidence to support the claim following the RO's request for 
such evidence.

3.  The veteran did not again claim entitlement to service 
connection for a psychiatric disorder until August 8, 1988.

4.  The evidence does not show that the correct facts, as 
they were known at the time, were not before the adjudicator 
or that the pertinent statutory or regulatory provisions were 
incorrectly applied in the October 1994 rating decision in 
which the RO established an effective date of August 8, 1988, 
for the grant of service connection for chronic 
schizophrenia.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to August 8, 1988, 
for the grant of service connection and assignment of the 
100 percent rating for schizophrenia is not shown as a matter 
of law.  38 U.S.C. § 4004(b) (1982); 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 19.104 (1986); 38 C.F.R. §§ 3.158, 3.400 
(2005).

2.  The October 1994 rating decision was not clearly and 
unmistakably erroneous in establishing an effective date of 
August 8, 1988, for the grant of service connection and 
assignment of the 100 percent rating for schizophrenia.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 3.105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Earlier Effective Date

The veteran contends that he is entitled to an effective date 
in September 1984 for the grant of service connection and the 
100 percent rating for schizophrenia.  He believes that he is 
entitled to that effective date because he then claimed 
entitlement to service connection and the RO found that he 
was permanently and totally disabled for nonservice-connected 
pension purposes due to schizophrenia as of that date.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

The evidence shows that the veteran claimed entitlement to 
service connection for schizophrenia multiple times since his 
separation from service.  In September 1984 he again claimed 
entitlement to service connection, and also claimed 
entitlement to nonservice-connected pension benefits.  In a 
March 1985 rating decision the RO determined that new and 
material evidence had not been received to reopen the 
previously denied claim for service connection.  In an 
October 1985 rating decision the RO determined that the 
veteran was permanently and totally disabled for nonservice-
connected pension purposes due to schizophrenia, and awarded 
pension benefits effective October 1, 1984.

The veteran appealed the March 1985 decision, and in an 
October 1986 decision the Board affirmed the denial of 
service connection for schizophrenia.  The veteran was 
notified of the October 1986 Board decision, and that 
decision is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. 
§ 19.104 (1986).  Because service connection for 
schizophrenia was finally denied in October 1986, an 
effective date based on a claim submitted prior to October 
1986 cannot be established.

The veteran again claimed entitlement to service connection 
for schizophrenia in a statement received in July 1987.  In a 
July 1987 letter the RO informed him that he needed to submit 
new and material evidence in order to reopen the previously 
denied claim.  The veteran did not respond to the July 1987 
letter, and for that reason he abandoned the July 1987 claim 
for service connection.  See Morris v. Derwinski, 1 Vet. App. 
260 (1991) (if VA notifies a claimant of the need for further 
evidence and the claimant fails to respond within one year, 
the claim is deemed to have been abandoned); 38 C.F.R. 
§ 3.158(a).

The veteran did not again claim entitlement to service 
connection for schizophrenia until August 8, 1988.  That 
claim resulted in the eventual finding that new and material 
evidence had been received, and the grant of service 
connection for schizophrenia by the Board in a September 1994 
decision.  In effectuating that decision in October 1994, the 
RO awarded an effective date of August 8, 1988, for the grant 
of service connection and the assignment of the 100 percent 
rating.  Because any claim submitted by the veteran prior to 
August 8, 1988, was no longer viable, the Board finds that 
entitlement to an effective date prior to August 8, 1988, is 
precluded as a matter of law.


Clear and Unmistakable Error

The veteran has also alleged that the October 1994 decision 
was "clearly and unmistakably erroneous" in assigning an 
effective date of August 8, 1988, rather than in September 
1984.  He contends, in essence, that because he was awarded 
nonservice-connected pension benefits based on the September 
1984 claim, he should have been awarded compensation benefits 
with the same effective date.

The determination of whether a decision was clearly and 
unmistakably erroneous is based on three factors: 1) whether 
the correct facts, as they were known at the time, were not 
before the adjudicator, rather than a disagreement on how the 
facts were interpreted; or whether the pertinent statutory or 
regulatory provisions were incorrectly applied; 2) the error 
must be undebatable, and of the type that, had it not been 
made, would have manifestly changed the outcome of the case 
at the time it was made; 3) the determination of whether a 
decision contained clear and unmistakable error must be based 
on the record and law that existed at the time the decision 
was rendered.  See 38 U.S.C.A. § 5109A; Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); 38 C.F.R. 3.105 (2005).

There were no facts that were then known but not considered 
by the RO in the October 1994 decision, nor were the 
statutory or regulatory provisions incorrectly applied.  The 
RO was aware of the effective date for the award of pension 
benefits, but was precluded from establishing an effective 
date in September 1984 for the award of compensation benefits 
because the September 1984 compensation claim was finally 
denied by the Board in October 1986.  As shown above, the 
Board has determined that entitlement to an effective date 
prior to August 8, 1988, was precluded as a matter of law, 
and the RO correctly applied the pertinent statutory and 
regulatory provisions.  The Board finds, therefore, that the 
October 1994 decision was not clearly and unmistakably 
erroneous in awarding an effective date of August 8, 1988, 
for the grant of service connection and the assignment of the 
100 percent rating for schizophrenia.

The veteran also contends that the RO erred in awarding the 
compensation benefits in October 1994 by incorrectly 
computing the retroactive payments to which he was entitled.  
He claims that in computing the amount of his retroactive 
compensation benefits the RO subtracted the total amount of 
pension benefits that he had received since 1985, and did not 
limit the offset to the pension paid beginning in August 
1988.  He has not, however, described any factual basis for 
that assertion.  Documents in the claims file show that when 
the October 1994 award of compensation benefits was 
processed, an audit was conducted to document the amount of 
pension benefits paid since September 1, 1988, in comparison 
to the amount of compensation benefits that were due for the 
same time period.  The RO subtracted the total amount of 
pension benefits paid since September 1, 1988 ($44,052), from 
the total amount of compensation due ($120,167), and paid the 
remainder ($76, 115) to the veteran as retroactive 
compensation benefits.  There is no evidence in the claims 
file indicating that the veteran did not receive that amount, 
nor has he referred to the existence of any such evidence.  
His assertions are, therefore, without merit.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim for an earlier effective 
date and to assist him in developing that evidence, the RO 
notified him of the information and evidence needed to 
establish entitlement to an earlier effective date in April 
2002.  In that notice the RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The Board finds, 
therefore, that VA has fulfilled its duty to inform the 
veteran of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claim.  Because entitlement to an earlier effective date 
is dependent on the evidence already in the claims file, 
there was no evidence for the RO to develop.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004) (per curiam) 
(compliance with the duty to assist provisions is not 
required if the veteran has no legal entitlement to an 
earlier effective date).  In addition, because entitlement to 
an earlier effective date is the final element in a claim, 
and the veteran has been informed of the evidence needed to 
establish an earlier effective date, there can be no failure-
to-notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

Regarding the veteran's claim of clear and unmistakable error 
in the October 1994 decision, VA's duties to notify and to 
assist do not apply to such a claim.  See Parker v. Principi, 
15 Vet. App. 407 (2002).  VA's failure to inform him of the 
evidence needed to establish clear and unmistakable error is 
not, therefore, prejudicial to him.


ORDER

Entitlement to an effective date prior to August 8, 1988, for 
the grant of service connection and assignment of a 
100 percent rating for chronic undifferentiated schizophrenia 
is denied.  

The claim of clear and unmistakable error in an October 1994 
rating decision is also denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


